      Case 1:20-cv-03012-JTR    ECF No. 20   filed 01/04/21   PageID.1242 Page 1 of 13




 1
 2
 3
 4
 5
                                                                              FILED IN THE
 6                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 7
                             UNITED STATES DISTRICT COURT            Jan 04, 2021
 8
                                                                         SEAN F. MCAVOY, CLERK

 9                      EASTERN DISTRICT OF WASHINGTON
10
11   LEROY L.,                                    No. 1:20-CV-03012-JTR
12
                  Plaintiff,                      ORDER GRANTING IN PART
13                                                PLAINTIFF’S MOTION FOR
14                      v.                        SUMMARY JUDGMENT AND
                                                  REMANDING FOR ADDITIONAL
15   ANDREW M. SAUL,                              PROCEEDINGS
16   COMMISSIONER OF SOCIAL
     SECURITY
17
18                Defendant.
19
           BEFORE THE COURT are cross-motions for summary judgment. ECF
20
     No. 13, 18. Attorney D. James Tree represents Leroy L. (Plaintiff); Special
21
     Assistant United States Attorney Katherine Watson represents the Commissioner
22
     of Social Security (Defendant). The parties have consented to proceed before a
23
     magistrate judge. ECF No. 6. After reviewing the administrative record and the
24
     briefs filed by the parties, the Court GRANTS IN PART Plaintiff’s Motion for
25
     Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
26
     REMANDS the matter to the Commissioner for additional proceedings pursuant to
27
     42 U.S.C. § 405(g).
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 1
      Case 1:20-cv-03012-JTR     ECF No. 20     filed 01/04/21   PageID.1243 Page 2 of 13




 1                                     JURISDICTION
 2         Plaintiff filed applications for Disability Insurance Benefits and
 3   Supplemental Security Income on August 25, 2014, alleging disability since
 4   September 17, 2013, due to a heart attack. Tr. 107. The applications were denied
 5   initially and upon reconsideration. Tr. 190-92, 200-11. Administrative Law Judge
 6   (ALJ) Larry Kennedy held a hearing on June 8, 2017, Tr. 38-77, and issued a
 7   partially favorable decision on August 8, 2017, establishing disability as of
 8   Plaintiff’s 50th birthday, Tr. 162-75. The Appeals Council assumed jurisdiction of
 9   the claim and vacated the decision, remanding for further proceedings. Tr. 185-88.
10         Judge Kennedy held a remand hearing on October 22, 2018, Tr. 77-105, and
11   issued an unfavorable decision on January 28, 2019, Tr. 21-34. Plaintiff requested
12   review by the Appeals Council. Tr. 354-56, 559-86. The Appeals Council denied
13   Plaintiff’s request for review on December 13, 2019. Tr. 1-6. The ALJ’s January
14   2019 decision thus became the final decision of the Commissioner, which is
15   appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this
16   action for judicial review on January 22, 2020. ECF No. 1.
17                               STATEMENT OF FACTS
18         Plaintiff was born in 1966 and was 46 years old as of his alleged onset date.
19   Tr. 107. He completed the 11th grade and worked as a cleaner, warehouse worker,
20   landscaper, construction worker, and roofer. Tr. 55, 71, 89-90. In September 2013,
21   while working as a roofer, Plaintiff fell from a ladder and broke his right heel. Tr.
22   1023. He underwent surgery for the fracture in October 2013 and was released to
23   work without restrictions by February 2014. Tr. 1038-39, 1067.
24         In July 2014 Plaintiff suffered an acute myocardial infarction and was
25   hospitalized for two days. Tr. 589. He was unable to participate in formal cardiac
26   rehabilitation due to finances but was doing well within a few months. Tr. 628-30.
27   ///
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 2
      Case 1:20-cv-03012-JTR      ECF No. 20    filed 01/04/21   PageID.1244 Page 3 of 13




 1         Plaintiff moved from Idaho to Washington in 2015 and began receiving
 2   regular medical treatment for musculoskeletal issues, cardiac monitoring, and
 3   general health maintenance. Tr. 679, 718, 734, 789, 942, 950.
 4                                STANDARD OF REVIEW
 5         The ALJ is responsible for determining credibility, resolving conflicts in
 6   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 7   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 8   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 9   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
10   only if it is not supported by substantial evidence or if it is based on legal error.
11   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
12   defined as being more than a mere scintilla, but less than a preponderance. Id. at
13   1098. Put another way, substantial evidence is such relevant evidence as a
14   reasonable mind might accept as adequate to support a conclusion. Richardson v.
15   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
16   rational interpretation, the Court may not substitute its judgment for that of the
17   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
18   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
19   administrative findings, or if conflicting evidence supports a finding of either
20   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
21   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
22   supported by substantial evidence will be set aside if the proper legal standards
23   were not applied in weighing the evidence and making the decision. Brawner v.
24   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
25                       SEQUENTIAL EVALUATION PROCESS
26         The Commissioner has established a five-step sequential evaluation process
27   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
28   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 3
      Case 1:20-cv-03012-JTR     ECF No. 20     filed 01/04/21   PageID.1245 Page 4 of 13




 1   four, the burden of proof rests upon the claimant to establish a prima facie case of
 2   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
 3   met once a claimant establishes that a physical or mental impairment prevents the
 4   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
 5   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
 6   to step five, and the burden shifts to the Commissioner to show (1) the claimant
 7   can make an adjustment to other work; and (2) the claimant can perform specific
 8   jobs that exist in the national economy. Batson v. Commissioner of Social Sec.
 9   Admin., 359 F.3d 1190, 1193-1194 (2004). If a claimant cannot make an
10   adjustment to other work in the national economy, the claimant will be found
11   disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
12                            ADMINISTRATIVE FINDINGS
13         On January 28, 2019, the ALJ issued a decision finding Plaintiff was not
14   disabled as defined in the Social Security Act.
15         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
16   activity since the alleged onset date. Tr. 24.
17         At step two, the ALJ determined Plaintiff had the following severe
18   impairments: history of coronary artery disease/myocardial infarction;
19   hypertension; degenerative arthritis/osteoarthritis of the bilateral hips; degenerative
20   disc disease of the lumbar spine; open reduction internal fixation for calcaneus
21   fracture in the right foot; medial compartment narrowing of the bilateral knees; and
22   small right inguinal hernia. Tr. 24-25.
23         At step three, the ALJ found Plaintiff did not have an impairment or
24   combination of impairments that met or medically equaled the severity of one of
25   the listed impairments. Tr. 26.
26         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
27   he could perform light exertion level work as defined in 20 C.F.R. § 404.1567(b),
28   with the following additional limitations:


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 4
      Case 1:20-cv-03012-JTR     ECF No. 20    filed 01/04/21   PageID.1246 Page 5 of 13




 1
           The claimant is limited to standing and/or walking up to two hours in
 2         an eight hour workday. He can occasionally balance, stoop, kneel, and
 3         crouch. The claimant can never climb or crawl. He must avoid
           concentrated exposure to vibrations, pulmonary irritants, and hazards.
 4
 5   Tr. 27.
 6         At step four, the ALJ found Plaintiff was unable to perform his past relevant
 7   work as a roofer helper, landscape laborer, construction worker, cleaner, or
 8   warehouse worker. Tr. 32.
 9         At step five the ALJ found, considering Plaintiff’s age, education, work
10   experience, and residual functional capacity, there were jobs that existed in
11   significant numbers in the national economy that Plaintiff could perform,
12   specifically identifying the representative occupations of basket filler, egg sorter,
13   and parking lot attendant. Tr. 33.
14         The ALJ thus concluded Plaintiff was not under a disability within the
15   meaning of the Social Security Act at any time from the alleged onset date through
16   the date of the decision. Tr. 34.
17                                          ISSUES
18         The question presented is whether substantial evidence supports the ALJ’s
19   decision denying benefits and, if so, whether that decision is based on proper legal
20   standards.
21         Plaintiff contends the ALJ erred by (1) failing to assess disability under the
22   Grid Rules; (2) improperly assessing the opinion evidence; (3) improperly
23   assessing Plaintiff’s testimony; and (4) failing to meet his step-5 burden.
24                                        DISCUSSION
25   1.    Medical opinion evidence
26         Plaintiff argues the ALJ improperly disregarded various medical opinions
27   throughout the file, including work restrictions following his heel fracture,
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 5
      Case 1:20-cv-03012-JTR     ECF No. 20    filed 01/04/21   PageID.1247 Page 6 of 13




 1   functional assessments done for DSHS, and the reconsideration opinion from the
 2   state agency reviewing doctor. ECF No. 13 at 6-15.
 3         When a treating physician’s opinion is contradicted by another physician,
 4   the ALJ is required to provide “specific and legitimate reasons,” based on
 5   substantial evidence, to reject the opinion. Andrews v. Shalala, 53 F.3d 1035, 1041
 6   (9th Cir. 1995). The specific and legitimate standard can be met by the ALJ setting
 7   out a detailed and thorough summary of the facts and conflicting clinical evidence,
 8   stating his interpretation thereof, and making findings. Magallanes v. Bowen, 881
 9   F.2d 747, 751 (9th Cir. 1989). The ALJ is required to do more than offer his
10   conclusions, he “must set forth his interpretations and explain why they, rather
11   than the doctors’, are correct.” Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir.
12   1988).
13         The Commissioner may reject the opinion of a non-examining physician by
14   reference to specific evidence in the medical record. Sousa v. Callahan, 143 F.3d
15   1240, 1244 (9th Cir. 1998).
16         a. Dr. Crank and Dr. Packer
17         In January 2015, Plaintiff established care at Yakima Neighborhood Health
18   Services. Tr. 679. In February he met with Dr. Jeremiah Crank for a physical exam
19   and to have DSHS paperwork completed. Tr. 651-64. Dr. Crank indicated
20   Plaintiff’s conditions included shortness of breath on exertion, right foot pain
21   status-post surgery, and bilateral knee pain, all of which caused marked
22   impairment in work-related activities. Tr. 652. He opined Plaintiff was limited to
23   no more than sedentary work and needed further imaging, cardiac testing, pain
24   medication, and possible surgical consultation. Tr. 653.
25         Later in February, Dr. Brent Packer reviewed Dr. Crank’s opinion and
26   treatment notes and concurred with the diagnoses, but recommended Plaintiff be
27   limited to less than sedentary work activity. Tr. 650.
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 6
      Case 1:20-cv-03012-JTR      ECF No. 20    filed 01/04/21   PageID.1248 Page 7 of 13




 1         Nearly two years later, in December 2016, Dr. Crank completed a second
 2   DSHS Physical Function Evaluation form, noting Plaintiff’s primary impairment
 3   was now left hip pain, especially with walking and standing, which caused marked
 4   impairment in physical activities and limited Plaintiff to sedentary work. Tr. 826-
 5   28. He noted the need for a bone scan and follow up with orthopedics, and
 6   recommended pain medication and possible arthroscopic surgery or total hip
 7   replacement. Tr. 828.
 8         The ALJ addressed these opinions together, assigning them some weight to
 9   the extent they limited Plaintiff’s ability to be on his feet, but discounting the
10   limitation to lifting a maximum of ten pounds, and discounting Dr. Packer’s
11   assessment that Plaintiff was unable to sustain even sedentary work due to his
12   cardiac impairment. Tr. 31-32. The ALJ noted Dr. Crank’s initial exam was
13   unremarkable other than tenderness to palpation, and noted Plaintiff’s
14   improvement and lack of ongoing symptoms related to his cardiac condition. Tr.
15   32. The ALJ further noted Plaintiff had no prior treatment for knee and foot pain
16   prior to establishing care with Dr. Crank and had initially denied any chronic
17   conditions prior to his 2014 heart attack. Id.
18         Plaintiff asserts the ALJ’s offered reasons for rejecting the opinions are not
19   supported by substantial evidence, and argues the ALJ failed to offer any reasons
20   for discounting the various marked limitations or Dr. Crank’s second opinion
21   based on Plaintiff’s hip condition. ECF No. 13 at 9-14. Defendant argues the ALJ
22   addressed the functional limitations and offered a reasonable interpretation of the
23   records in assigning the opinions some weight. ECF No. 18 at 11-14.
24         While the Court finds the ALJ reasonably considered the record in assessing
25   the weight assigned to the 2015 opinions, the ALJ failed to offer any rationale for
26   ///
27   ///
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 7
      Case 1:20-cv-03012-JTR     ECF No. 20    filed 01/04/21   PageID.1249 Page 8 of 13




 1   disregarding Dr. Crank’s 2016 opinion.1 The ALJ addressed the relatively
 2   unremarkable findings regarding Plaintiff’s cardiac condition and the lack of
 3   support for the knee and foot limitations noted by Dr. Crank in the 2015 opinion;
 4   however, the later opinion was based on Plaintiff’s hip condition, which Plaintiff
 5   received treatment for beginning in 2015. Tr. 711-12, 719, 727, 735, 743, 749, 756,
 6   766, 776, 808-09. The ALJ’s rationale with respect to Plaintiff’s treatment for his
 7   knee, foot, and heart conditions does not apply to this opinion.
 8         On remand, the ALJ will reconsider Dr. Crank’s second opinion along with
 9   the rest of the medical evidence.
10         b. Dr. Koukol
11         Plaintiff argues the ALJ erred in his assessment of the state agency
12   reconsideration opinion by failing to note that Dr. Koukol gave “controlling
13   weight” to Dr. Crank’s assessment of a sedentary RFC. ECF No. 13 at 14-15.
14         The Court finds no error. While Dr. Koukol did purport to assign controlling
15   weight to Dr. Crank and indicated the opinion was being adopted, Tr. 153, Dr.
16   Koukol’s functional assessment was for light work. Tr. 153-54. The remainder of
17   the opinion addressed vocational factors for light work. Tr. 155-56. The ALJ did
18   not err in interpreting Dr. Koukol’s opinion as assessing a light exertion RFC. The
19   ALJ addressed the opinion and found additional limitations were warranted, given
20   the additional impairments the ALJ found to be severe. Tr. 31.
21         c. Temporary work restrictions
22         Plaintiff argues the ALJ erred in failing to discuss and assign weight to
23   various work restrictions that were put in place following Plaintiff’s heel fracture
24   in 2013. He asserts that, though many were temporary, they provide relevant
25
26         1
               The ALJ mistakenly listed the date of the second opinion as December
27   2015. Dr. Crank’s exam and treatment notes were from December 2016, with the
28   form being completed in January 2017. Tr. 828.


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 8
      Case 1:20-cv-03012-JTR    ECF No. 20     filed 01/04/21   PageID.1250 Page 9 of 13




 1   evidence of the severity of Plaintiff’s impairments from the alleged onset date and
 2   indicate that he remained permanently impaired after reaching maximum
 3   improvement. ECF No. 13 at 6-15.
 4         The Court finds the ALJ did not err. All of the imposed restrictions were
 5   temporary as Plaintiff recovered from his fractured heel. Tr. 1024-25, 1051, 1054,
 6   1056, 1062, 1066. Plaintiff’s injury occurred in September 2013; by February
 7   2014, Dr. Smith cleared him for unrestricted work activities. Tr. 1067. In March
 8   2014, Dr. Smith commented Plaintiff had 13% permanent lower extremity
 9   impairment related to motion deficits and ongoing achiness, and noted he would
10   likely continue to have a difficult time on uneven terrain, but simultaneously noted
11   Plaintiff was unrestricted in work activities and was currently intending on
12   returning to work as a roofer. Tr. 1070-71. Temporary restrictions are of limited
13   probative value in assessing a claimant’s long-term functioning. See Carmickle c.
14   Comm’r. Soc. Sec. Admin, 533 F.3d 1155, 1165 (9th Cir. 2008).
15   2.    Plaintiff’s subjective statements
16         Plaintiff contends the ALJ erred by improperly rejecting his subjective
17   statements. ECF No. 13 at 15-20.
18          It is the province of the ALJ to make determinations regarding a claimant’s
19   subjective statements. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
20   However, the ALJ’s findings must be supported by specific, cogent reasons.
21   Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Once the claimant
22   produces medical evidence of an underlying medical impairment, the ALJ may not
23   discredit testimony as to the severity of an impairment merely because it is
24   unsupported by medical evidence. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.
25   1998). Absent affirmative evidence of malingering, the ALJ’s reasons for rejecting
26   the claimant’s testimony must be “specific, clear and convincing.” Smolen v.
27   Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834
28   (9th Cir. 1996). “General findings are insufficient: rather the ALJ must identify


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 9
     Case 1:20-cv-03012-JTR      ECF No. 20    filed 01/04/21   PageID.1251 Page 10 of 13




 1   what testimony is not credible and what evidence undermines the claimant’s
 2   complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.
 3   1993).
 4         The ALJ concluded Plaintiff’s medically determinable impairments could
 5   reasonably be expected to cause some of the alleged symptoms; however,
 6   Plaintiff’s statements concerning the intensity, persistence and limiting effects of
 7   those symptoms were not entirely consistent with the medical evidence and other
 8   evidence in the record. Tr. 27. The ALJ explained that he found Plaintiff’s
 9   allegations unsupported by and inconsistent with the treatment records,
10   contradicted by his work activity in 2014 and his caring for his parents’ property,
11   and undermined by Plaintiff’s lack of candor at the hearing regarding substance
12   use. Tr. 27-30.
13         An ALJ may cite inconsistencies between a claimant’s testimony and the
14   objective medical evidence in discounting the claimant’s symptom statements.
15   Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009). An ALJ
16   may also consider conflicting or inconsistent testimony concerning alcohol or drug
17   use in assessing the reliability of a claimant’s testimony. Verduzco v. Apfel, 188
18   F.3d 1087, 1090 (9th Cir. 1999). A claimant’s activities may support an adverse
19   credibility finding if the claimant’s activities contradict his other testimony. Orn v.
20   Astrue, 495 F.3d 625, 639 (9th Cir. 2007). The Court finds the ALJ reasonably
21   considered these factors in finding Plaintiff’s subjective symptom testimony to be
22   unreliable.
23         However, because this claim is being remanded for reconsideration of the
24   medical evidence, the ALJ shall also reconsider Plaintiff’s subjective statements
25   regarding his symptoms.
26   3.    Job findings and Medical Vocational Guidelines
27         Plaintiff argues the ALJ erred in failing to find him disabled at age 50 under
28   the medical vocational guidelines and improperly found sedentary jobs at step-five,


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 10
     Case 1:20-cv-03012-JTR      ECF No. 20    filed 01/04/21   PageID.1252 Page 11 of 13




 1   contradictory to the medical vocational guidelines. ECF No. 13 at 4-6. He further
 2   argues that substantial evidence does not support the job numbers found at step-
 3   five. Id. at 20-21. Defendant argues the ALJ reasonably consulted with a
 4   vocational expert instead of applying the medical vocational guidelines, as the
 5   RFC fell between two grid rules, and asserts the ALJ reasonably relied on the
 6   vocational expert’s classification of the jobs as light instead of sedentary. ECF No.
 7   18 at 18-21. Defendant does not address Plaintiff’s argument regarding the
 8   numbers of jobs identified by the vocational expert. Id.
 9         The Medical Vocational Guidelines, or “grid rules,” are applied at step five
10   and present a short-hand method for determining the availability of suitable jobs
11   for a claimant, based on the claimant’s age, education, previous work experience,
12   and physical ability. Tackett v. Apfel, 180 F.3d at 1094, 1101 (9th Cir. 1985).
13   However, the grid rules are only applicable when the grids accurately and
14   completely describe the claimant’s abilities and limitations. Id. When a claimant’s
15   exertional level falls between two grid rules that direct opposite conclusions, the
16   ALJ should consult a vocational expert. Social Security Ruling 83-12; Thomas v.
17   Barnhart, 278 F.3d 947, 960 (9th Cir. 2002).
18         The ALJ did not err in failing to apply the medical vocational guidelines to
19   find Plaintiff disabled at age 50. He properly consulted with a vocational expert
20   when the RFC fell between two grid rules: light lifting ability with sedentary
21   standing and walking ability.
22         However, it is unclear whether the step five jobs are sufficient. While the
23   vocational expert testified that the step five jobs could be performed seated or
24   standing, he also testified that they did not generally require lifting more than ten
25   pounds. Tr. 95-96. Upon questioning from Plaintiff’s representative at the hearing,
26   the vocational expert could not identify what characteristics of the jobs accounted
27   for their classification as “light” rather than “sedentary,” other than that was how
28   the Dictionary of Occupational Titles classified them. Tr. 96-101. Because a


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 11
     Case 1:20-cv-03012-JTR      ECF No. 20    filed 01/04/21   PageID.1253 Page 12 of 13




 1   limitation to sedentary work would require a finding of disability under Grid Rule
 2   201.09, the ALJ may not find Plaintiff “not disabled” based on sedentary jobs.
 3   Notably, the vocational expert at the first hearing testified she could not identify
 4   any light jobs that fit within the established RFC. Tr. 72. The Court finds the ALJ
 5   failed to adequately address and resolve this issue in the decision. Tr. 33-34.
 6         On remand, the ALJ shall obtain additional vocational testimony regarding
 7   the classification of any identified jobs. Additionally, on remand, Plaintiff will
 8   have the opportunity to question the vocational expert and submit any additional
 9   evidence regarding the number of jobs in the national economy.
10                                      CONCLUSION
11         Plaintiff argues the decision should be reversed and remanded for the
12   payment of benefits. The Court has the discretion to remand the case for additional
13   evidence and findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292
14   (9th Cir. 1996). The Court may award benefits if the record is fully developed and
15   further administrative proceedings would serve no useful purpose. Id. Remand is
16   appropriate when additional administrative proceedings could remedy defects.
17   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
18   finds that further development is necessary for a proper determination to be made.
19         The ALJ’s RFC determination is not supported by substantial evidence and
20   must be reevaluated. On remand, the ALJ shall reevaluate the medical evidence
21   and Plaintiff’s subjective complaints, and make new findings on each of the five
22   steps in the sequential process, taking into consideration any other evidence or
23   testimony relevant to Plaintiff’s disability claim.
24         Accordingly, IT IS ORDERED:
25         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
26   GRANTED IN PART.
27         2.     Defendant’s Motion for Summary Judgment, ECF No. 18, is
28   DENIED.


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 12
     Case 1:20-cv-03012-JTR     ECF No. 20     filed 01/04/21   PageID.1254 Page 13 of 13




 1         3.     The matter is REMANDED to the Commissioner for additional
 2   proceedings consistent with this Order.
 3         4.     An application for attorney fees may be filed by separate motion.
 4         The District Court Executive is directed to file this Order and provide a copy
 5   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
 6   the file shall be CLOSED.
 7         IT IS SO ORDERED.
 8         DATED January 4, 2021.
 9
10                               _____________________________________
                                           JOHN T. RODGERS
11                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 13
